


Exhibit 10.1


SEPARATION AND GENERAL RELEASE AGREEMENT


THIS SEPARATION AND GENERAL RELEASE AGREEMENT ( “Agreement”) is made and entered
into by and between D3 Technologies, Inc. (“D3” or “Company”), a wholly owned
subsidiary of LMI Aerospace, Inc., a Missouri Corporation (“Parent”), and Mr.
Richard L. Johnson (“Mr. Johnson”), collectively the “Parties”, as of the date
set forth on the signature page (the “Date of this Agreement”).
WHEREAS, Mr. Johnson has been employed with D3 as its President; and


WHEREAS, Mr. Johnson’s employment had been governed by the terms of a an
Employment Agreement effective January 1, 2014 (the “Employment Agreement”),
which was terminated on September 30, 2014, (the “Termination Date”); and


WHEREAS, pursuant to the terms of the Employment Agreement as well as other
understandings with the Company, the Company wishes to provide Mr. Johnson
certain compensation and benefits contingent upon execution of this Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


1.
Separation from and Termination of Employment.

a.Termination of Employment. Mr. Johnson confirms that his employment with D3
has ended, including all positions Mr. Johnson holds or has held with the,
effective as of the Termination Date. Except for the payments described in this
Agreement, Mr. Johnson acknowledges that he has received all compensation and
employee benefits to which he is otherwise entitled.
b.Salary Compensation through the Termination Date. Regardless of whether Mr.
Johnson executes this Agreement and to the extent that Mr. Johnson has not
already received payment, D3 shall pay Mr. Johnson all unpaid base compensation
to which he is otherwise entitled at his current rate and status (“Current Base
Salary”) as of the Termination Date, for all time worked through the Termination
Date, in accordance with D3’s generally applicable policies and procedures.
2.Severance Benefits. Pursuant to the terms of the Employment Agreement and in
exchange for execution of this Agreement, D3 shall provide to Mr. Johnson the
following Severance Benefits:
a.Severance Pay. D3 shall provide Mr. Johnson with severance pay (“Severance
Pay”) equal to Three Hundred Thirty-Five Thousand Three-Hundred Eighty Dollars
($335,380.00), less applicable withholdings, which is the equivalent of twelve
(12) months of his Base Salary for the same period. Severance Pay shall be
payable in equal installments, according to the Company’s normal payroll
policies, commencing on the first practical pay period date following the
occurrence of all of the following: (1) Mr. Johnson’s termination of employment;
(2) Mr. Johnson’s execution of this Agreement; and (3) expiration of the
revocation period described in Section 4.f. without Mr. Johnson having revoked
this Agreement.
b.Stock. Mr. Johnson acknowledges that as a result of his termination, in
accordance with the terms of his Restricted Stock Agreements (RSAs), he will
forfeit any and all rights he has or ever has had in the 3,000 shares and 14,291
shares of stock granted to him on 02/11/13 and 05/13/14, respectively. As
consideration for the stock Mr. Johnson will forfeit upon termination, the
Company will grant to Mr. Johnson, 17,291 Restricted Stock Units (RSUs), in
accordance with the terms defined in the Restricted Stock Unit Agreement (RSUA),
attached hereto as Exhibit A.
c.Bonus.    Mr. Johnson shall also be entitled to receive a prorated 2014 bonus
payment, equal to three quarters (3/4) of the amount he would have received
pursuant to section 5(B) of the Employment




--------------------------------------------------------------------------------




Agreement, but for his termination (“Bonus”). Such Bonus shall be paid in
accordance with the terms set forth in the Employment Agreement.
d.Health Plan Continuation Coverage. Mr. Johnson’s coverage under the Company’s
Health Plans shall end on the Termination Date. Mr. Johnson may elect to
continue to participate in the Health Plans but only to the extent permitted
under continuation coverage terms of that Plan and as required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Such coverage
shall be provided in accordance with terms of the Plans as they may exist or may
be amended from time to time. If Mr. Johnson elects COBRA continuation coverage,
then for a period equal to the number of months of Severance Pay, Mr. Johnson
may pay a reduced COBRA premium for continuation coverage equal to the payroll
deduction contribution then being paid each month, by Corporation’s actively
employed, similarly situated employees, for the selected Health Plans’ coverage.
Such coverage shall be provided in accordance with terms of the Health Plan(s)
as may exist or may be amended from time to time. Thereafter, if Mr. Johnson
elects to continue COBRA coverage, he will be responsible for payment of the
normal, full COBRA premium for the remainder of any coverage continuation
thereafter.
e.All payments made under this Agreement, in any form, shall be subject to such
withholdings for taxes, including income and employment taxes that D3 determines
should be deducted or withheld under applicable law.
f.Except as explicitly provided for in this Agreement, Mr. Johnson shall have no
right to any further payments by D3, including payment of bonuses, commissions,
deferred compensation, or any other incentive payments including any performance
bonus.
g.No Extension of Employment. The period of Mr. Johnson’s employment with D3
will not be extended by reason of payment to him of the Severance Benefits
described in Sections 2.a through d. above.


h.D3’s Retirement Plan(s). Mr. Johnson may have vested interests in an
D3-sponsored 401(k) plan or other retirement or deferred compensation plan(s).
Mr. Johnson’s interests in said plans shall be paid pursuant to the terms of
those plans, and nothing in this Agreement shall modify or override those terms.
Mr. Johnson’s right to participate in those plans shall terminate on the
Termination Date. The amounts paid pursuant to Section 1(c) shall not constitute
wages for purposes of the plans.
i.Section 409 (A). This Agreement shall at all times be administered and the
provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A. In the event that any provision of this Agreement
does not comply with the requirements of Section 409A, D3, in exercise of its
sole discretion and without consent of Mr. Johnson, may amend or modify this
Agreement in any manner to the extent necessary to meet the requirements of
Section 409A.
3.Release by Mr. Johnson.


a.Mr. Johnson, on his behalf and of his heirs, successors, assigns and agents
hereby fully releases, discharges and agrees to hold harmless D3, including all
of its parent, subsidiary, affiliated and related organizations and entities, as
well as all of their officers, directors, shareholders, owners, members,
attorneys, agents, employees, servants, insurers, benefit plans, plan
administrators and their fiduciaries, (the “Released Parties”), of, from and
against all debts, sums of money, fees, claims, charges, demands, actions,
causes of action, notes, liabilities and obligations, of whatever nature,
whether known or unknown, liquidated, unliquidated, contingent or otherwise, and
whether in contract (express or implied), in tort, by statute or otherwise,
which Mr. Johnson ever had or now has (or hereafter may have) with respect to
anything done or omitted to be done up to the Date of this Agreement and which
are or may be based upon any fact, condition, or incident occurring prior to the
Date of this Agreement, as well as claims which may arise after the Date of this
Agreement that are based or rely upon facts, conditions or incidents occurring
before the date of this Agreement




--------------------------------------------------------------------------------




including any fact or circumstance related to Mr. Johnson’s employment or
separation of employment from D3 (collectively the “Released Claims”).


The Released Claims include but are not limited to all: (i) all claims arising
out of or related to Mr. Johnson’s employment with any Released Party, and
termination of that employment, (ii) claims for compensation or benefits of any
kind or amount other than the compensation and benefits set forth in this
Agreement, (iii) claims relating to D3 employment practices or policies; (iv)
all claims in tort or in contract arising out of any transaction or interaction
between Mr. Johnson and any Released Party; (v) claims under any express or
implied contract; (vi) all claims arising under all provisions of applicable
state law and statutes and (vii) all other claims arising under any other local,
state or federal statutes, regulations or common law including wrongful and/or
retaliatory termination and/or discharge of employment claims; contract or
promissory estoppel claims; intentional infliction of emotional distress claims;
assault and battery claims; negligence claims; tort claims including negligence
claims; personal injury claims; third-party claims; slander, libel and/or
defamation claims; and/or qui tam claims law and any claims for damages or
equitable relief including, but not limited to, lost wages, physical injuries,
mental anguish, loss of consortium, unpaid compensation, loss of earning
capacity, and medical expenses.


b.    Mr. Johnson represents that no Released Claims are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to his employment by D3.


c.     Mr. Johnson understands that he is releasing claims that he may not know
about at this time, and that is his intent.


d.    Notwithstanding the foregoing, nothing in this Agreement shall:


1.
Interfere with Mr. Johnson’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or participate in an EEOC proceeding or to
engage in any activity or make any filing or claim that may be made or permitted
under federal or state law and that cannot be waived by this Agreement. However,
Mr. Johnson agrees to waive any right to recover or accept any money damages or
personal relief upon the filing of any such administrative or judicial charges
or complaints by Mr. Johnson or by anyone else on his behalf;



2.
Interfere with Mr. Johnson’s right to challenge the validity, enforceability, or
knowing and voluntary nature, of this release under the Age Discrimination in
Employment Act of 1967 (“ADEA”).



e.    If any person brings any claim contrary to the above releases and waivers
of claims provided in Sections 3.a. and c. (except for any action brought
pursuant to Section 2(d)(ii) to challenge the validity, enforceability, or
knowing and voluntary nature of the general release provided in Section 3.a. and
c. pursuant to the ADEA or any charge of discrimination filed with the EEOC),
then any party, including any Released Party(ies), who are defendant to that
action shall be entitled to reimbursement from the party(ies) who brought such
claim or action for costs and attorneys’ fees incurred in defense of that claim.


f.    This Release does not discharge the Parties from obligations they have
under this Agreement. Mr. Johnson also waives any rights to, or to be considered
for, future employment with the D3.


4.
Provisions Relating to ADEA Release. Mr. Johnson understands that the foregoing
general release of claims also releases any claims that Mr. Johnson may have
against any Released Party under the





--------------------------------------------------------------------------------




Age Discrimination in Employment Act of 1967. Mr. Johnson represents that he is
aware, understands and agree that:
a.The claims released in Sections 3.a. and c. above includes all claims he has
or may have arising out of or related to the Age Discrimination in Employment
Act (the “ADEA”).
b.Those claims waived, released and discharged in Sections 3.a. and c. above do
not include any claims that may arise after the Date of this Agreement;
c.The Severance Pay, Stock, Bonus and COBRA continuation coverage provided
pursuant to Sections 2.a through d. provides consideration that Mr. Johnson was
not entitled to receive before signing this Agreement;
d.He has twenty-one (21) days from the Termination Date within which to consider
this Agreement;
e.He is advised to consult with an attorney regarding, and before signing, this
Agreement;
f.He may revoke this Agreement at any time within seven (7) days after the day
he signs it, and this document will not become effective or enforceable and no
payments or benefits under this Agreement will be payable until the eighth day
after the Date of this Agreement, on which day (the “Effective Date”), this
Agreement will automatically become effective and enforceable unless revoked
within that seven-day period; and
g.This Agreement is not being provided in connection with a uniform or standard
group employment termination or exit incentive program.
5.Return of D3 Property. Mr. Johnson hereby warrants that he has returned to D3
all D3 property and documents in his possession and control including, but not
limited to, D3 files and, notes, records, computer recorded information,
tangible property, credit cards, entry cards, pagers, identification badges, and
keys, and all other equipment and property issued by D3 to Mr. Johnson,
including, but not limited to, any materials of any kind which contain or embody
any proprietary or confidential Information.
6.Confidentiality. Mr. Johnson agrees that the existence and terms of this
Agreement are confidential. Without the prior written authorization of D3, Mr.
Johnson shall not at any time, directly or indirectly, discuss with or disclose
to anyone (other than to Mr. Johnson’s spouse, his attorneys and or as otherwise
required by law), the terms or existence of this Agreement.
7.Non Disparagement.  Mr. Johnson shall refrain from making any derogatory,
disparaging or negative comments, written or oral and whether true or untrue,
about D3, or any of the Released Parties, to the press, to present or former
employees, customers, or suppliers of D3 or Parent, to any individual or entity
with whom or which D3 has a current or prospective business relationship, or to
anyone else which could adversely affect the conduct of D3’s business or
reputation. Nothing in this paragraph prohibits Mr. Johnson from complying with
a court order or lawful subpoena that Mr. Johnson has not caused to be issued.
8.No Admission of Liability or Wrongdoing. Both Parties to this Agreement agree
that its existence and payments are not an admission of any wrongdoing, unlawful
conduct or liability by either Party and both Parties agree not to assert that
this Agreement is an admission of wrongdoing or liability. The Parties agree
that this Agreement is a compromise and settlement of claims.




9.
Cooperation. If requested by D3, Mr. Johnson agrees to provide D3 with his full
cooperation and assistance (including without limitation, and by way of example
only, making himself reasonably available for interviews, depositions, reviewing
and signing declarations, and trial testimony) in any future litigation,
administrative proceeding, claim, or investigation (internal or external), which
arises out of, or relates to, D3, its products and services, and/or any
information Mr. Johnson created, developed or acquired by and through his
employment with D3. D3 will reimburse Mr. Johnson’s reasonable costs and
expenses incurred in providing such assistance, if any.

 
10.
Continuation and Effect of Prior Agreements.





--------------------------------------------------------------------------------






a.    As a party to the Employment Agreement (Exhibit B), Mr. Johnson
acknowledges that he has certain continuing obligations to D3 including specific
obligations relating to non-disclosure, confidentiality and non-solicitation as
specified in the Employment Agreement.


b.    The Parties agree that nothing in this Agreement alters the obligations of
Mr. Johnson under Sections 8 and 9 of the Employment Agreement. Accordingly,
those provisions of the Employment Agreement will continue in full force and
effect as specified therein regardless of any provision of this Agreement and
regardless of whether Mr. Johnson executes this Agreement or not.
c.    The obligations specified in (a) and (b) above each will be enforced
pursuant to the terms of the Employment Agreement.


11.
Miscellaneous.

a.Entire Agreement. This Agreement is the entire agreement between the parties
regarding its subject matter and supersedes and cancels all prior or
contemporaneous oral or written agreements and understandings between them
regarding the subject matter hereof except as specified in Section 9.
b.Binding Nature. This Agreement shall be binding upon and inure to the benefit
of D3, its parent, successors and assigns. This Agreement shall be binding upon
and inure to the benefit of Mr. Johnson, and his heirs, executors and
administrators.
c.Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision of this Agreement and this
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been included.
d.No Waiver. No waiver by any party of any breach by any other party of any
provision shall be deemed to be a waiver of any other breach or of any other
provision of this Agreement.
e.    Breach Remedy. If Mr. Johnson breaches or threatens to breach any
obligations under this Agreement, D3 and Released Parties may experience
irreparable harm for which money damages will not provide an adequate remedy. D3
or any Released Party may seek appropriate equitable relief in addition to legal
relief. Furthermore, in the event of a breach by Mr. Johnson, the Parties
expressly agree that D3 shall be relieved of any further obligation to make any
payments or provide any benefits required under this Agreement and the Severance
Pay paid under Section 1 hereof shall, upon demand by D3, be repaid by Mr.
Johnson within ten (10) days of such demand.


In the event of a breach by either Party or any action by either Party to
enforce the terms of this Agreement, except as provided in Section 2.d(ii) above
for any action brought to challenge the validity, enforceability, or knowing and
voluntary nature, of this release under the Age Discrimination in Employment
Act, if D3 at all prevails in any action to enforce the Agreement or remedy the
breach, it shall be entitled to recover from the other party its costs,
including attorneys' fees, incurred to enforce this Agreement or to defend such
action.


This remedy is in addition to, and shall not superseded or replace, the fee
recovery provisions of Section 2.e. by which the Released Parties shall recover
attorneys’ fees and costs for the defense of any action or claims brought in
violation of the terms of Paragraph 2.


f.    Choice of Law and Venue. This Agreement is a Missouri contract to be
construed under and governed by the laws of the State of Missouri without giving
effect to any choice or conflict of law principles of any jurisdiction. The
Parties agree that any dispute related to this Agreement or its application,
interpretation or enforcement shall be resolved only in the United States
District Court for the Eastern District of Missouri, if that court possesses
jurisdiction, or otherwise in the Circuit Court for the County of St. Charles,
Missouri, Eleventh Judicial Circuit, and shall be resolved by trial before a
judge without benefit of a jury.




--------------------------------------------------------------------------------




All parties hereto specifically waive any entitlement that they may have to
trial by jury. The parties hereto agree that any service of process may be made
by mail to the principal place of business or residence of each party and this
constitutes proper service of process under applicable law in any action or
proceeding under or in respect of this Agreement.


g.    Section Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


h.    Amendment. This Agreement shall not be modified or amended except by a
writing executed by the parties hereto, duly authorized as applicable.


i.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument. Transmission of images of signed signature pages by
facsimile, e-mail or other electronic means shall have the same effect as the
delivery of manually signed documents in person.




--------------------------------------------------------------------------------




MR. JOHNSON HAS READ THIS DOCUMENT, FULLY UNDERSTANDS EVERY TERM AND VOLUNTARILY
AND KNOWINGLY ENTERS INTO THIS AGREEMENT.




IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.








Dated: October 2, 2014            /s/ Richard L. Johnson_______________
Richard L. Johnson




Dated: October 2, 2014            /s/ Daniel G. Korte_____________
D3 Technologies, Inc.
Daniel G. Korte
Title: Vice-President




--------------------------------------------------------------------------------






Exhibit A
Restricted Stock Unit Agreement: #367


THE RESTRICTED STOCK UNITS AWARDED UNDER THIS RESTRICTED STOCK UNIT AWARD
AGREEMENT ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNTIL VESTED.
LMI AEROSPACE, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


TO:
    Richard L. Johnson    



For the purposes set forth in the LMI Aerospace, Inc. ("Company") 2005 Long-Term
Incentive Plan, as the same may be amended from time to time (the "Plan"), you
have been determined to be an Eligible Person and have been awarded by the
Committee Seventeen Thousand Two Hundred Ninety-one (17,291) Stock Units (the
"Stock Units"), which award (the "Award") is subject to and conditioned upon
your acceptance of this Restricted Stock Unit Award Agreement (the "Agreement").


The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The more salient terms of the Award are summarized as follows:


1.    Grant Date:    September 30, 2014


2.    Number of Restricted Stock Units Subject to this Award:    17,291


As used herein, the term “Stock Unit” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Company’s Common Stock (“Share”) solely for purposes of
the Plan and this Award Agreement. The Stock Units shall be used solely as a
device for the determination of the payment to eventually be made to the
Participant if such Stock Units vest pursuant to this Award Agreement. The Stock
Units shall not be treated as property or as a trust fund of any kind.


3.    Restricted Period. Restricted Stock Units awarded hereunder shall with
respect to 100% of the stock units remain unvested and restricted for a period
commencing on the Grant Date specified in paragraph 1 above and ending on
January 31, 2016 (the “Restricted Period”) provided, however, that
notwithstanding the foregoing, the "Restricted Period" shall earlier lapse and
such Restricted Stock Units shall vest and become unrestricted upon your death
or Permanent Disability.


4.Termination. All Restricted Stock Units granted under this Agreement shall
terminate upon the termination of your status as an Eligible Person of the
Company and its Affiliates at any time during the Restricted Period for any
reason other than your death or Permanent Disability. Upon such termination, you
will forfeit all rights to any benefits under this Agreement.


5.No Rights as a Stockholder.


(a)You shall have no rights as a shareholder of the Company, no dividend rights
(except as expressly provided in paragraph 5(b) with respect to Dividend
Equivalent Rights) and no voting rights, with respect to the Stock Units or any
Shares underlying or issuable in respect of such Restricted Stock Units until
such Shares are actually issued to and held of record by you. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate or book entry
evidencing such Shares.






--------------------------------------------------------------------------------




(b)    As of any date that the Company pays an ordinary cash dividend on its
Common Stock, the Company shall credit you with a dollar amount equal to (i) the
per share cash dividend paid by the Company on its Common Stock on such date,
multiplied by (ii) the total number of Restricted Stock Units (with such total
number adjusted pursuant to Section 4 of the Plan) subject to the Award that are
outstanding immediately prior to the record date for that dividend (a “Dividend
Equivalent Right”). Any Dividend Equivalent Rights credited pursuant to the
foregoing provisions of this paragraph 5(b) shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate; provided, however, that the amount of any
vested Dividend Equivalent Rights shall be paid in cash. No crediting of
Dividend Equivalent Rights shall be made pursuant to this paragraph 5(b) with
respect to any Stock Units which, immediately prior to the record date for that
dividend, have either been paid pursuant to paragraph 6 or terminated pursuant
to paragraph 4.


6.Timing and Manner of Payment of Stock Units. On or as soon as administratively
practical following the termination of the Restricted Period (whether by the
expiration or earlier termination thereof as provided in paragraph 3) (the
“Vesting Date”) (and in all events not later than two and one-half (2 1/2)
months after such vesting event), the Company shall deliver to you a number of
Shares (either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Company in its
discretion) equal to the number of Restricted Stock Units subject to this Award
that vest on the applicable Vesting Date and cash equal to the Dividend
Equivalent Rights, less any tax-related items deemed by the Company to be an
appropriate charge to you even if technically due by the Company as further set
forth in paragraph 9, unless such Restricted Stock Units terminate prior to the
given Vesting Date pursuant to Section 4. The Company’s obligation to deliver
Shares or otherwise make payment with respect to vested Restricted Stock Units
is subject to the condition precedent that you or other person entitled under
the Plan to receive any Shares with respect to the vested Restricted Stock Units
deliver to the Company any representations or other documents or assurances
required pursuant to Section 11(a) of the Plan. You shall have no further rights
with respect to any Restricted Stock Units that are paid or that terminate
pursuant to Section 4.
7.Beneficiary Designation. You may designate a beneficiary for each outstanding
grant of Restricted Stock Units in the event of your death. If no beneficiary is
designated or the beneficiary does not survive you, the award shall be made to
your surviving spouse, or, if there is none, to your estate.


8.Restrictions on Transfer. During the Restricted Period, the Restricted Stock
Units awarded to you pursuant to this Agreement shall not be sold, assigned,
transferred or otherwise disposed of, or mortgaged, pledged or otherwise
encumbered except as provided in this Agreement or in the Plan.


9.Taxes.


(a)Generally. You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any of its
subsidiaries takes with respect to any tax withholding obligations that arise in
connection with the Award. Neither the Company nor any of its subsidiaries makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares after the Restricted Stock Units has vested. The Company and its
subsidiaries do not commit and are under no obligation to structure the Award to
reduce or eliminate your tax liability.


(b)Payment of Withholding Taxes. The payment of Restricted Stock Units (i.e.,
the distribution of the Shares) and Dividend Equivalent Rights will trigger a
taxable event. Prior to the payment, you must arrange for the satisfaction of
the minimum amount of such tax, whether federal, state or local, including any
social security tax obligation ("Tax Withholding Obligation") in a manner
acceptable to the Company.


You may satisfy your Tax Withholding Obligation by:


(i)delivering of a certified check payable to the Company, c/o the Corporate
Secretary, at the address specified in Section 12, or such other address as the
Company may from time to time direct; or


(ii)electing in writing to have the Company retain that number of Shares and/or
any Dividend Equivalent Rights having a Fair Market Value equal to the minimum
amount required to be withheld (rounded downward to the nearest whole Share in
the case of an election to use Shares ) determined on the applicable payment
date; or


(iii)    such other means as the Committee may permit;


provided, however, that if you do not elect the means by which you will satisfy
your Tax Withholding Obligation prior to the date on which the amount of tax to
be withheld is determined, the Company may satisfy this obligation by any means
reasonable, including automatic deduction from your check (s) for compensation.






--------------------------------------------------------------------------------




10.Registration. The Company currently has an effective registration statement
on file with the Securities and Exchange Commission with respect to the Shares.
The Company intends to maintain this registration but has no obligation to do
so. If the registration ceases to be effective, you will not be able to transfer
or sell shares even after the restrictions lapse unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are limited and might be unavailable. You agree that any
resale by you of Shares shall comply in all respects with the requirements of
all applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and the
respective rules and regulations promulgated thereunder) and any other law, rule
or regulation applicable thereto, as such laws, rules and regulations may be
amended from time to time. The Company shall not be obligated to either issue
the Shares or permit the resale of any shares following vesting, if such
issuance or resale would violate any such requirements.


11.Limitation on Rights; No Right to Future Grants. By entering into this
Agreement and accepting the Award, you acknowledge that: (a) the Plan is
discretionary and may be modified, suspended or terminated by the Board at any
time as provided in the Plan; (b) the grant of the Award is a one-time benefit
and does not create any contractual or other right to receive future grants of
awards or benefits in lieu of awards; (c) all determinations with respect to any
such future grants, including, but not limited to, the times when awards will be
granted, the number of shares of Common Stock or Stock Units subject to each
award, the award price, if any, and the time or times when each award will be
settled, will be at the sole discretion of the Company; (d) your participation
in the Plan is voluntary; (e) the Award is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-term service awards, pension or retirement benefits or
similar payments; (f) the future value of the common stock subject to the Award
is unknown and cannot be predicted with certainty; and (g) neither the Plan, the
Award nor the issuance of the Restricted Stock Units or Shares confers upon you
any right to any relationship with the Company or any subsidiary other than as
expressly provided hereby or thereby.


12.Execution of Award Agreement. Please acknowledge your acceptance of the terms
and conditions of the Award by signing the original of this Agreement and
returning it to the Corporate Secretary of the Company at the principal
corporate offices of the Company at 411 Fountain Lakes Blvd., St. Charles,
Missouri 63301. If you do not sign and return this Agreement, the Company is not
obligated to provide you any benefit hereunder and may refuse to issue
Restricted Stock Units to you.
13.Governing Law. The validity, construction, and effect of this Agreement and
regulations relating to this Agreement, shall be determined in accordance with
the internal laws, and not the law of conflicts, of the State of Missouri.
14.Rights and Remedies Cumulative. All rights and remedies of the Company and
you enumerated in this Agreement shall be cumulative and, except as expressly
provided otherwise in this Agreement, none shall exclude any other rights or
remedies allowed by law or in equity, and each of said rights or remedies may be
exercised and enforced concurrently.
15.Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction-or
interpretation of this Agreement or any provision thereof.
16.Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the Company and you in respect of the subject matter of this Agreement,
and this Agreement supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter of this Agreement. No
officer, employee or other servant or agent of the Company, and no servant or
agent of you is authorized to make any representation, warranty or other promise
not contained in this Agreement. No change, termination or attempted waiver of
any of the provisions of this Agreement shall be binding upon any party hereto
unless contained in a writing signed by the party to be charged.
17.Successors and Assigns. At the option of the Company, the rights of the
Company under this Agreement may be transferable to any one or more persons or
entities, and all covenants and agreements hereunder so transferred shall inure
to the benefit of, and be enforceable by, such transferees.
Very truly yours,
LMI AEROSPACE, INC.
By: /s/ Clifford Stebe
Name: Clifford Stebe
Title:    Chief Financial Officer
Facsimile: 636-916-2151
 




--------------------------------------------------------------------------------




ACCEPTANCE AND ACKNOWLEDGMENT
I, a resident of ________________(state, or country if other than U.S.), accept
and agree to the terms of the Award described in this Agreement and in the Plan,
acknowledge receipt of a copy of this Agreement, the Plan and the applicable
Plan Summary, and acknowledge that I have read them carefully and that I fully
understand their contents.




Dated:                 




                        
Name
Address
City, State Zip Code


Tax Payer ID            




